Citation Nr: 1548204	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-10 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran was scheduled for a Travel Board hearing in June 2015, but did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R.    § 20.704(d).


FINDING OF FACT

The Veteran has tinnitus that is attributable to his active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including organic diseases of the nervous system such as tinnitus, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  Tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran contends that he experiences tinnitus that is attributable to noise exposure during service.  A VA audiology examination report dated in December 2009 and January 2010 shows a current diagnosis of tinnitus.  The Veteran's Armed Forces of the United States Report of Transfer or Discharge (DD Form 214) indicates that his military occupational specialty was radio operator, and service in the Republic of Vietnam.

The Veteran's service treatment records are silent for any complaints of tinnitus.  As the Veteran reported in A February 2010 statement, his separation medical examination does not indicate that he underwent audiological evaluation at that time, although he did not specifically report experiencing tinnitus at any time during active duty.  Post-service medical evidence concerning this issue consists solely of the December 2009 and January 2010 VA audiology examinations, at which time the examiner's noted that the Veteran presented with tinnitus.  He reported noise exposure to include involvement in a fire fight and being within close proximity of rifle fire, without hearing protection.  While the December 2009 VA examiner did not provide a medical opinion, the January 2010 VA examiner noted review of the Veteran's claims file and supported, in pertinent part, her nexus opinion (in the negative) on the fact that the Veteran's separation examination report showed no evidence of hearing loss.  Of record, is the Veteran's May 1969 separation examination, which does not indicate that he underwent audiological evaluation at that time.  In so finding, the VA examiner relied exclusively on the separation examination report and that the Veteran's service treatment records are silent of any complaints or treatment for tinnitus.  

As noted above, the competent medical evidence has established that the Veteran carries a current diagnosis of tinnitus.  The Board acknowledges that in the January 2010 VA examination report, the examiner stated that she found it less likely than not that the Veteran's tinnitus was etiologically linked to military service.  However, the Board finds that this medical opinion did not give due consideration to the Veteran's competent account of the onset of symptoms in service and their continuity thereafter, particularly in light of the fact that the Veteran is competent to report his symptoms (e.g. ringing in his ears).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The examiner provided no reason for rejecting the Veteran's lay history, instead relying on the separation examination and merely citing to the lack of treatment during service.  

According to the Veteran, the onset of tinnitus occurred in approximately 1967 during active military service.  He also stated that he had continued to experience symptoms since that time to include constant ringing in his ears, which interfered with his ability to communicate effectively with others.  Service connection can be granted for certain chronic disabilities if there is continuity of symptomatology since service.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is considered a chronic disease under 3.309 as an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Consequently, and given that the Veteran is diagnosed with tinnitus and that he has credibly reported that the symptoms of tinnitus began in service and have continued to the present, the Board finds that it is as likely as not that the Veteran's currently diagnosed tinnitus is traceable to his period of active service.  With resolution of reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


